Citation Nr: 0807455	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  02-21 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The veteran served on active duty from October 1966 to July 
1970.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut, which, in pertinent 
part, denied entitlement to a rating in excess of 50 percent 
for PTSD.  

In April 2005, the veteran provided testimony at a 
videoconference hearing before the undersigned.  In addition, 
the veteran also provided testimony at a hearing before a 
Decision Review Officer (DRO) at the Hartford  RO in February 
2003.  Transcripts of the hearings are of record.

The veteran's appeal was previously before the Board in June 
2005, at which time the Board remanded the case for further 
action by the originating agency.  The development has been 
completed.


FINDING OF FACT

Throughout the appeals period, the veteran's PTSD has been 
manifested by deficiencies in most areas of work, school, 
family relationships, thinking, judgment and mood without 
total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 70 percent disability rating, but not 
higher, for PTSD have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a letter issued in July 2005, subsequent to the initial 
adjudication of the claim, the RO notified the veteran of the 
evidence needed to substantiate his claim for entitlement to 
an increased rating.  The letter also satisfied the second 
and third elements of the duty to notify by informing the 
veteran that VA would try to obtain medical records, 
employment records, or records held by other Federal 
agencies, but that he was nevertheless responsible for 
providing any necessary releases and enough information about 
the records to enable VA to request them from the person or 
agency that had them.

With respect to the fourth element of VCAA notice, the July 
2005 letter contained a notation that the veteran should 
submit any evidence in his possession pertinent to the claim 
on appeal.

The United States Court of Appeals for Veterans Claims 
(Court) has also held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) 
a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006). 

The veteran has substantiated his veteran status, and 
inasmuch as service connection has been established, the 
second and third Dingess elements are also substantiated.  
While he has not received specific VCAA notice regarding the 
disability rating and effective date elements of his claims, 
this decision does not establish an effective date.  The RO 
will establish an effective date with notice to the veteran 
when it implements this decision.  Therefore, the veteran is 
not prejudiced by the absent notice on that element.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).

Any notice error will be presumed prejudicial unless VA can 
show that the error did not affect the essential fairness of 
the adjudication and persuade the Court that the purpose of 
the notice was not frustrated, for example by demonstrating 
"(1) that any defect was cured by actual knowledge on the 
part of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law." Sanders v. Nicholson, 487 F.3d 881, 888-9 (Fed. Cir. 
2007), George-Harvey v. Nicholson, 21 Vet. App. 334, 339 
(2007).  As discussed below, the veteran demonstrated actual 
knowledge or should have understood from the notice what was 
needed.

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice in an increased rating claim, requires 
that VA notify the claimant that, to substantiate such a 
claim: (1) the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life; (2) if the 
diagnostic code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Vazquez-Flores v. Peake, No. 05-0355 (U.S. 
Vet. App. January 30, 2008).  

In this case, the Board is aware that the July 2005 VCAA 
letter told the veteran that to substantiate the claim he 
needed evidence that the disability had worsened.  The notice 
did not tell him to provide evidence of the effects of the 
disability on his employment and daily life.  

That defect does not constitute prejudicial error in this 
case because the veteran demonstrated actual knowledge of the 
need for evidence of the impact of PTSD on employment and 
daily life.  In this regard, during the veteran's February 
2003 and April 2005 hearings, he testified regarding the 
effects of his service-connected PTSD on his employability 
and daily life.  

The veteran also demonstrated actual knowledge that if an 
increase was found a rating would be assigned under a 
diagnostic code.  In September 2000, a private treatment 
provider wrote that he was writing at the request of the 
veteran "who is applying for an increase in his service 
connected benefit from 50% to 70%."

The Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim.  Id., 
slip op. at 12, citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007).  This showing of actual knowledge shows that 
there was no prejudice from the absence of complete notice on 
the first and third elements of Vazquez-Flores notice.

Additionally, the July 2005 letter provided notice on the 
fourth element of Vazquez-Flores notice by providing examples 
of evidence the veteran could submit or ask VA to assist in 
obtaining.

Finally, the September 2001 rating decision includes a 
discussion of the rating criteria utilized in the present 
case, and this criteria was set forth in further detail in 
the October 2002 Statement of the Case (SOC).  While such 
post adjudication notice cannot serve as VCAA notice, 
Pelegrini II; it should have served to advise a reasonable 
person that if an increased rating was provided a percentage 
evaluation would be provided under a diagnostic code.  The 
veteran had a reasonable opportunity to participate in the 
adjudication of his claim, inasmuch as it remained pending 
for years after the rating decision and SOC.  The veteran was 
accordingly made aware of the requirements for an increased 
evaluation pursuant to Vazquez-Flores.

VCAA notice must be provided prior to the initial 
adjudication of a claim; however, if the notice is provided 
after the initial adjudication, the timing defect will be 
cured by re-adjudication of the claim after the notice has 
been provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  While the July 2005 VCAA notice was provided 
after the initial adjudication of the claim, the timing 
defect was cured by readjudication of the claim.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This 
"duty to assist" contemplates that VA will help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody, and that VA will provide a 
medical examination or obtain an opinion when necessary to 
make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the veteran, 
including service medical records, records from various 
federal agencies, and private medical records.  Additionally, 
the veteran was provided proper VA examinations to determine 
the severity of his PTSD.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.


Legal Criteria

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2007).

If two evaluations are potentially applicable, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned. 
38 C.F.R. § 4.7 (2007).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).

In evaluating a disability, the Board considers the current 
examination reports in light of the whole recorded history to 
ensure that the current rating accurately reflects the 
severity of the condition.  The Board has a duty to 
acknowledge and consider all regulations that are potentially 
applicable.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

Each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2 (2006).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

A 50 percent rating is warranted for PTSD if it is productive 
of occupational and social impairment with reduced 
reliability and productivity due to such symptoms as:  
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to compete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  38 
C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

In assessing the evidence of record, it is important to note 
that the Global Assessment Functioning (GAF) score is based 
on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).  

A GAF score of 41-50 indicates serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Id.

A score of 51-60 is appropriate where there are, "Moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning, (e.g., few friends, 
conflicts with peers or co-workers)." Id.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).



Analysis

The criteria for a 70 percent rating for a psychiatric 
disability are met if there are deficiencies in most of the 
areas of work, school, family relations, judgment, thinking, 
and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

On VA psychiatric examination in July 2000, the veteran 
reported that his PTSD symptoms had increased in severity 
over the past few years.  He was diagnosed with severe PTSD 
at both his July 2000 and February 2003 VA examinations, and 
GAF scores of 40 and 50 were assigned, respectively, 
consistent with serious to moderate symptoms.  The veteran's 
PTSD was noted to have a severe impact on his functioning, 
and at his February 2003 examination, his symptoms were found 
to have worsened.  

While the veteran's PTSD symptoms were noted to be moderate 
at his most recent VA examination in March 2007, the examiner 
found that there was additional possibly related disability 
due to anxiety and panic.  The examiner, who also provided 
the February 2003 VA examination, found that the veteran 
reported very similar symptoms to his prior examination.  
Furthermore, the examiner concluded that the veteran's PTSD 
resulted in deficiencies in the areas of work, and mood.  His 
finding of significant deficiencies in social functioning 
could equate to deficiency in the area of family relations.  
The finding of "no significant" deficiency in judgment and 
thinking suggests that there was some deficiency less than 
significant, and the examiner did note that judgment and 
thinking were affected by somewhat impulsive behavior.

Outpatient private and VA treatment records show that the 
veteran has consistently reported hyperarousal and avoidance 
symptoms associated with his PTSD including sleep 
disturbances, panic attacks several times a day, and 
irritability severe enough to interfere with his occupational 
and social functioning.  The veteran has also consistently 
noted that he has had to miss work several days each month 
due to his PTSD symptoms.  Moreover, the veteran's VA 
examiners have noted that he has experienced homicidal 
ideation, although he has not expressed any actual intent or 
plan.  The veteran's GAF scores through the claims period 
have ranged from 40 to 55, consistent with serious to 
moderate symptoms and while he has been married to his second 
wife for several years, he has reported that he has only one 
other friend, avoids crowds, and does not interact with any 
other people.  The February 2003 VA examiner determined that 
the veteran was quite isolated due to his PTSD and 
irritability.

Resolving reasonable doubt in the veteran's favor, the Board 
finds that the veteran's disability most closely approximates 
the criteria for a 70 percent rating.  38 U.S.C.A. § 5107(b); 
38 C.F.R. §§ 4.7, 4.21.

The list of symptoms under the rating criteria are meant to 
be examples of symptoms that would warrant the evaluation, 
but are not meant to be exhaustive, and the Board need not 
find all or even some of the symptoms to award a specific 
evaluation.   Mauerhan v. Principi, 16 Vet App 436, 442-3 
(2002).  On the other hand, if the evidence shows that the 
veteran suffers symptoms or effects that cause occupational 
or social impairment equivalent to what would be caused by 
the symptoms listed in the diagnostic code, the appropriate 
equivalent rating will be assigned.  Mauerhan v. Principi, at 
443.  The Court of Appeals for the Federal Circuit has 
embraced the Mauerhan Court's interpretation of the criteria 
for rating psychiatric disabilities.  Sellers v. Principi, 
372 F.3d 1318, 1326 (Fed. Cir. 2004).

Ultimately in Mauerhan the Court upheld the Board's decision 
noting that the Board had considered all of the veteran's 
psychiatric symptoms, whether listed in the rating criteria 
or not, and had assigned a rating based on the level of 
occupational and social impairment.  Mauerhan v. Principi, at 
444.

Applying this analysis to the criteria for the 100 percent 
rating, if follows that the veteran would be entitled to that 
rating if PTSD caused total occupational and social 
impairment, regardless of whether he had some, all, or none 
of the symptoms listed in the rating formula, and regardless 
of whether his symptoms were listed or not.  

The veteran has remained employed full-time and has been 
married to his current wife for several years.  While he 
experiences significant impairment in his occupational and 
social functioning, there is no evidence that he experiences 
total impairment or that his PTSD has manifested any of the 
symptoms associated with a disability rating of 100 percent.  

Therefore, there have been no periods during the course of 
this claim when the disability approximated total 
occupational and social impairment.  An increased evaluation 
of 70 percent is warranted.

Under the provisions of 38 C.F.R. § 3.321(b), in exceptional 
cases, an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impracical the application of 
regular schedular standards.  In this case the 70 percent 
rating contemplates impairment in the area of work and is 
intended to compensate for significant time off from work 
commensurate with that evaluation.  38 C.F.R. § 4.1 (2007).  

The veteran misses several days of work a month, but his 70 
percent rating compensates for this lost time.  His 
disability has not required any periods of hospitalization.  
Hence, no exceptional factors have been demonstrated, and 
referral for consideration of an extraschedular rating is not 
warranted.


ORDER

Entitlement to an increased rating of 70 percent for PTSD is 
granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


